Citation Nr: 1032628	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the rectum.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's claim of entitlement to 
service connection for shell fragment wound residuals to the 
rectum.

This matter was remanded by the Board in March 2009 for a VA 
examination.  The examination was completed in June 2009.

The Veteran's claim for service connection for scars, residuals 
of shrapnel wounds (now addressed as shell fragment wound 
residuals to the rectum) was denied in an unappealed rating 
decision issued in November 2002. That decision considered only 
available morning reports and noted no service medical records 
were available.  The claims file indicates that VA subsequently 
received relevant service department records in January 2005.

When VA receives service records that were in existence at the 
time of a prior decision, but were not of record, it will 
adjudicate the claim without regard to the prior denial.  
38 C.F.R. § 3.156(c) (2009).  The Veteran's current claim is, 
therefore, being adjudicated without regard to the prior denial.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has current scars and rectal prolapse related to a 
shell fragment wound injury in service.



CONCLUSION OF LAW

The criteria for service connection for shell fragment wound 
residuals to the rectum are met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for 
shell fragment wound residuals to the rectum, the claim is 
substantiated, and there are no further VCAA duties. Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through such 
notice and assistance).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases will be presumed 
if they are manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Shell Fragment Wounds

Background

The Veteran service treatment records are unavailable, presumably 
destroyed by fire.  (See National Personnel Records Center March 
2002 records search response).  

In July 2004, the Veteran filed a claim of entitlement to service 
connection for "wounds and operation."  He stated he was 
treated at the Tague (Korea) hospital from June 3, 1953 to July 
12, 1953.

In a statement in support of his claim for service connection for 
PTSD, the Veteran reported that while laying telephone lines, he 
and a fellow soldier were hit by a mortar shell.  

In addition to PTSD, the Veteran is currently service connected 
for residuals of shrapnel wounds to the chin and chest (See 
October 2005 RO rating decision).

In September 2005, the Veteran underwent a VA examination and 
stated the early part of 1953; he was hit by a mortar round in 
the right buttock.  After approximately one week, he began to 
experience increasing pain in his low back and abdomen.  He 
reported to sick call and was ultimately seen at Tague (Korea) 
hospital.  

The examiner noted that the Veteran described a tube examination 
of the rectum when a piece of shrapnel was found.  The Veteran 
described this as having traversed from the posterolateral right 
buttock through the soft tissue which lodged in the rectum.  The 
Veteran reported that he was "out for a week" after surgery.   
Since that time he had noted tissue that would come out of the 
rectum upon straining with stool.  

On physical examination, the examiner could not detect the entry 
wound on the right buttock, but this was not surprising as there 
were multiple areas of splotchy hyperpigmentation over both 
buttocks making it very difficult to see any faint prior scars.  
Digital rectal examination revealed that there was a very minor 
degree of rectal mucosal prolapse, which easily reduced.  There 
were no rectal masses or tenderness and the right lobe of the 
prostate gland was quite hard.

The examiner's impression was "statement of a shrapnel 
fragmentation wound" of the right buttock with subsequent 
removal of shrapnel from the rectum.  There was no specific 
residual of this condition that he could identify.  The examiner 
stated he did have a very mild degree of rectal prolapse and 
that, based on his history alone, did not see any connection with 
the shrapnel wound in his rectum.

The Veteran underwent a VA examination in June 2009.  On 
examination, the Veteran reported that he had sustained shrapnel 
injuries to his rectum with no sphincter disturbance after 
surgical repair.  The Veteran further reported that he developed 
bleeding hemorrhoids in the late 1960s.  One year ago, following 
a colonoscopy, he developed an intermittent rectal prolapse which 
was repaired at Presbyterian Hospital.  Examination revealed an 
intact sphincter and no evidence of prolapse, however, there were 
hemorrhoids.  The examiner diagnosed the Veteran with status post 
rectal prolapse repair.  

The examiner opined the colonoscopy that resulted in the 
intermittent prolapse was at least as likely as not responsible 
for the subsequent development of the prolapse.  The examiner 
elaborated that there was scar tissue present which was 
inflexible and during the colonoscopy was placed with undue 
stress resulting in the prolapse.



Analysis

Rectal prolapse is documented in the September 2005 VA 
examination report.  Rectal scarring has also been found.  Hence, 
a current disability is demonstrated.  (To show a current 
disability for purposes of a claim for service connection, it is 
not necessary that the disability be present on the most recent 
examination. Instead, it need only be shown that the disability 
was present at some point since the claim was filed. McClain v. 
Nicholson, 21 Vet. App. 319 (2007)).

The grants of service connection for other shell fragment 
residuals and PTSD based on combat stressors; show that VA has 
recognized the Veteran's participation in combat.  Where, a 
veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, of 
service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the veteran's 
evidence as "sufficient proof of service connection," even if 
no official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged injury or 
disease is service connected.  Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran is competent to report that his in-service injury 
during combat and it is consistent with the circumstances of his 
service.  While the service treatment records are not available, 
such confirmatory evidence is not required.  Jandreau, Barr.  The 
Board, therefore, finds that the evidence shows an injury in-
service, i.e., a shrapnel wound.

The remaining question is whether there is a nexus between shell 
fragment wound residuals to the rectum in-service and the very 
mild degree of rectal prolapse.

The 2005 examiner appears to have accepted that scars were a 
residual of the in-service injury.  The 2009 examiner attributed 
rectal prolapse to the effects of the scars placed under undue 
stress during a colonoscopy. 

Combined with the Veteran's credible statements submitted in 
support of the claim and during the course of his VA 
examinations, the evidence is in at least equipoise on the 
question of whether shell fragment wound residuals to the rectum, 
were initially manifested in service. 

Resolving reasonable doubt in the Veteran's favor, his claim for 
service connection for shell fragment wound residuals to the 
rectum, is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for a shell fragment wound of the rectum is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


